EXHIBIT New Jersey Department of State Division of Commercial Recording Certificate of Incorporation, Profit (Title 14A:2-7 New Jersey Business Corporation Act For Use by Domestic Profit Corporations) This is to Certify that, there is hereby organized a corporation under and by virtue of the above noted Statute of the New Jersey Statutes. 1. Name of Corporation:A.J. Glaser Inc. 2. The purpose for which this corporation is organized is (are) to engage in any activity within the purposes for which corporations may be organized under N.J.S.A. 14A 1-1 et. seq: Personal Training 3. Registered Agent:Judd Futerman 4. Registered Office:70 Washington Avenue Dumont, NJ07628 5. The aggregate number of shares which the corporation shall have authority to issue is: 100 6. If applicable, set for the designation of each class and series of shares, the number in each, and a statement of the relative rights, preferences and limitations. No Par Common Stock 7. If applicable, set forth a statement of any authority vested in the board to divide the shares into classes or series or both and to determine or change their designation number, relative rights, preferences and limitations. No Par Common Stock 8. The first Board of Directors shall consist of1Directors (minimum of one). NameStreet AddressCityStateZip Adam J.
